Title: From George Washington to Major Generals Benjamin Lincoln and John Sullivan and Brigadier General Philemon Dickinson, 22 February 1777
From: Washington, George
To: Lincoln, Benjamin,Sullivan, John,Dickinson, Philemon



Sir
Head quarters—Morris Town.22d [February] 1777

An Inconvenience of considerable Magnitude arising from the Practice of carrying Household furniture &C. in Waggons & Carts to the Enemy has determined me to direct that in future nothing shall be transported that way—I do not mean to prevent such of the Inhabitants as choose to withdraw within the Enemy’s lines from taking with them all their Apparel & Household furniture as usual if they can do it in any other manner than this, neither would I object to this mode, were I confident that the Enemy would return the Waggons &

Horses—but this may be doubted—You will therefore observe that the strictest Attention is paid to this Order. I am yr most Obedient Servant

Go: W——n


P.S. “Genl Dickinson only.” Colo. Duykins must have made up his Mind on my Proclamation before he left Brunswic—His Inclinatn to return justifys so well grounded a Suspicion of his Character as to induce me to forbid it.


P.S. “Genl Sullivan only.” I would not have too much rigour used in executing the Proclamatn—’Tis bad Policy.

